Title: To Thomas Jefferson from Thomas Newton, [23 October] 1799
From: Newton, Thomas
To: Jefferson, Thomas



Dr Sir:
[…] [23 Octr] 1799

I received your favor & inquired of the Sheriff respecting Mr. Shorts Land, he informed me that he had returnd it to the Auditor as the Law requires for non payment of taxes, on application to him the proprietors can redeem it. Wilson Butt is the name of the Sher & it is probable that it was returnd by the collectors before him—had it not been returnd, I wou’d have paid the tax. I shall take pleasure in serving you here & hope when you have occassion you will require it. the adventurers to St. Domingo are great sufferers being a bad Market & the produce ingaged as reported before they cou’d arive. Yrs. respectfly

Thos. Newton


[…] inclin[…] to ship Tobo. My friend Mr Robt. Crew of London a native of this State, I have no doubt will do them justice as I have ever found him punctual—

